Citation Nr: 0618674	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from December 1951 to 
December 1953. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss 
and tinnitus.   


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during active 
service.

2.  The veteran has been diagnosed with tinnitus.  

3.  The veteran meets the requirements for impaired hearing 
as defined by 38 C.F.R. § 3.385.  

4.  The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his current bilateral hearing loss and 
tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in November 2002, prior to 
the initial decision on the claim in February 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its November 2002 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of service connection for bilateral hearing loss 
and tinnitus.  This letter informed the veteran that evidence 
towards substantiating his claim should include: (1) evidence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.

This letter described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency.  Such records include medical records 
from the military, and VA hospitals, and private treatment 
records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit any private medical records 
that would support his claim and a completed release form to 
allow the RO to obtain private medical records.

Finally, although the VCAA notice letter did not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
the VA any evidence pertaining to his claim.  In this regard, 
the RO has informed the veteran in the rating decision and 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  Additionally, 
to help determine the nature and etiology of the veteran's 
hearing loss and tinnitus, the VA afforded the veteran an 
audiological examination, and an examination for ear diseases 
in accordance with 38 C.F.R. § 3.159(c)(4).  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.


Background

Service medical records do not show any findings for hearing 
loss or tinnitus.  

The veteran underwent a VA audiological examination in 
January 2002.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70

75
LEFT
40
55
80

75

On the Maryland CNC Test, the veteran had speech recognition 
scores of 68% in his right ear and 76% in his left ear.

The veteran underwent a VA examination for ear diseases in 
January 2003.  The veteran described his duty while with the 
Marine Corps as being in a service and supply unit, supplying 
shells for 105 howitzers.  His unit would deliver the shells, 
and he was around the firing of these large pieces of 
artillery during the entire time of his training.  The 
veteran stated that ear protection was not used at that time.  
He did not recall any specific instance of acoustic trauma, 
but simply recounted an accumulation of exposure to heavy 
noise.  When he was discharged from the military, the veteran 
did not have any complaints.  About 1956, the veteran began 
to have bilateral tinnitus, and in 1970, he began to have 
hearing loss in both ears.  In civilian life, the veteran had 
been a deer hunter, using a 30-30 rifle.  He drove a 
transport truck for 9 years, and worked in a lumbar yard for 
22 years.  Diagnosis was sensorineural hearing loss, severe, 
with tinnitus of severe degrees.  The examiner opined that 
the veteran's hearing loss had its genesis in the veteran's 
acoustic trauma during service.  

The veteran underwent a VA audiological examination in 
February 2003.  The examiner noted that tinnitus was present.  
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
70
75
LEFT
44
65
75
70
75

On the Maryland CNC Test, the veteran had speech recognition 
scores of 62% in his right ear and 56% in his left ear.  The 
veteran described noise exposure to artillery and howitzers.  
Occupational high risk noise included 27 years in a lumbar 
yard with some recreational use of weapons involving deer 
hunting.  Regarding the etiology of the tinnitus and hearing 
loss, the examiner commented that the degree of hearing loss 
and limited noise exposure reported while serving in the 
military did not support a claim for service-related hearing 
loss.  The examiner commented that this impairment would not 
allow normal communicative activities if present when 
separating from the military, and that other factors were the 
source for a condition of the degree shown by the veteran.  

The examiner who saw the veteran in January 2003 provided an 
addendum to his opinion in February 2003.  He stated that his 
opinion regarding hearing loss due to acoustic trauma in the 
military was based on the veteran's history and examination 
alone.  He stated that the audiologist had the benefit of the 
audiogram, and that he deferred to the audiologist's opinion 
that hearing loss and tinnitus were not as likely as not 
caused by military acoustic trauma.  








Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.

The February 2003 VA audiological examination shows the 
veteran's pure tone thresholds were are all greater than 40 
decibels in the relevant frequencies, and his speech 
recognition scores on the Maryland CNC Test were below 94%.  
As the veteran meets the requirements of 38 C.F.R. § 3.385, 
and his VA examinations have diagnosed him with tinnitus, it 
is established that the veteran has currently diagnosed 
disabilities.  As evidenced by his DD-214, the veteran was a 
truck driver in the Marine Corps in the early 1950s.  The 
Board finds the veteran's contention that he was exposed to 
noise from howitzers without ear protection to be credible.  
Thus, it is determined that he was exposed to acoustic trauma 
during service.  While the evidence in this case shows an 
injury in service and the presence of current disabilities, 
to be entitled to service connection, there must be a nexus 
between that injury and the veteran's currently diagnosed 
disabilities.  
 
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  A letter from 
the Raytown Hearing Aid indicating that the veteran was 
fitted with a hearing aid in September 1998 provides the 
first post-service medical evidence pertaining to the 
veteran's hearing impairments.  The Board finds it 
significant that such initial evidence arises more than forty 
years after the veteran's discharge.  This lengthy gap in 
time weighs against the existence of a nexus relationship.  
As the veteran was not diagnosed with hearing loss within one 
year of leaving service, he is not entitled to service 
connection for hearing loss on a presumptive basis.  

Furthermore, the VA audiologist, after having examined the 
veteran, commented that the veteran's noise exposure of 
artillery and howitzers in service did not cause his hearing 
loss and tinnitus, and that other factors caused these 
conditions.  Although the VA examiner who examined the 
veteran in January 2003 originally opined that the veteran's 
hearing loss was related to his acoustic trauma in service, 
the examiner changed his opinion one month later, and 
deferred to the opinion of the aforementioned VA audiologist.  
It is pointed out that the VA examiner did not conduct an 
actual audiological examination of the veteran, as did the VA 
audiologist.  

While the veteran maintains his hearing loss and tinnitus 
resulted from his acoustic trauma in service, a layperson is 
not qualified to render a medical opinion as to causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  As a 
consequence, the Board affords greater probative weight to 
the VA medical opinion which found no etiological 
relationship.  
 
In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


